MEMORANDUM **
Ignacio Verduzco-Padilla appeals the sentence imposed following his guilty plea to violating 8 U.S.C. § 1326(a). We affirm.
Verduzco-Padilla argues that the district court failed to comply with Fed. R. Crim.P. 32, but the court alternatively denied Verduzeo-Padilla’s sentencing objections on the merits. It adopted the presentence report’s guideline calculations, thereby resolving the dispute. See United States v. Rigby, 896 F.2d 392, 394 (9th Cir.1990). As resentencing is not required on this account, Verduzco-Padilla recognizes that all his Almendarez-Torres arguments likewise fail. See Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219, 140 L.Ed.2d 350 (1998); United States v. Weiland, 420 F.3d 1062, 1079-80 n. 16 (9th Cir.2005) (holding that we remain bound to follow Almendarez-Torres unless it is explicitly overruled by the Supreme Court). Verduzco-Padilla did not controvert the accuracy of the presentence report’s statement that he had been convicted in Washington on two counts of violating Wash. Rev.Code § 69.50.401. See United States v. Romero-Rendon, 220 F.3d 1159, 1164-65 (9th Cir.2000). The statutory definition of this prior drug-trafficking offense qualifies it as an aggravated felony under the categorical approach. See United States v. Chavaria-Angel, 323 F.3d 1172, 1177-78 (9th Cir.2003).
*983The district court also considered the factors set out in 18 U.S.C. § 3553(a). It did not plainly err in not taking into consideration personal factors that were not brought to its attention.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.